Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a carrier module, classified in B60J 5/0416.
II. Claims 15-20, drawn to a method of assembling a carrier module, classified in B60J 5/0468.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process such as attaching the carrier module to the inner panel with pins and corresponding holes.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification and the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Philip E. Rettig on December 1, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “a separate fastener” on line 2 of claim 2, line 1 of claim 3, and line 5 of claim 5 render the claims indefinite because it is unclear what element of the invention the fastener is separate from and whether or not the applicant is referring to the alignment member set forth above or is attempting to set forth another element of the invention in addition to the alignment member.   Recitations such as “to provide . . . being” on line 4 of claim 3 render the claims indefinite because they are grammatically 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapes et al. (US 5581952).  Kapes et al. discloses a carrier module for a motor vehicle having a door panel structure with an inner panel 12 separating a dry side from a wet side of the door panel structure, the inner panel 12 having at least one opening 20 bounded by a periphery and at least one support feature 24, the carrier module comprising: 
at least one carrier member 14; and

	wherein the at least one carrier member 14 has at least one fastener opening (labeled below) with a separate fastener 82 secured in each said at least one fastener opening, said separate fastener being configured to extend outwardly from each said at least one fastener opening for receipt through the at least one support feature 24 when the at least one carrier member is in the partially assembled position (claim 2);
	wherein the separate fastener 82 has a shank (labeled below) extending outwardly from said at least one fastener opening to an enlarged head (labeled below), the shank being configured for receipt through the at least one support feature 24 to provide the at least one alignment member 82 with the enlarged head being configured for receipt of the dry side of the door panel structure (claim 3);
	wherein the at least one support feature 24 is at least one of a bounded slot formed through the inner panel and an open slot 24 extending into the periphery of the at least one opening 20, the shank being configured for receipt through at least one of the bounded slot and the open slot (claim 4).

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuyama et al. (US 2002/0047289).  Furuyama et al. discloses a carrier module for a motor vehicle having a door panel structure with an inner panel 2 separating a dry side from a wet side of the door panel structure, the inner panel 2 having at least one  by a periphery and at least one support feature 2b, the carrier module comprising: 
at least one carrier member 7; and
at least one alignment member 9 extending outwardly from the at least one carrier member 7, the at least one alignment member 9 being configured for engagement within the at least one support feature 2b for maintaining the at least one carrier member 7 in a partially assembled position unsecured to the inner panel (claim 1);
	wherein the at least one carrier member 7 has at least one fastener opening (not shown, but comprising the threaded opening in which the alignment member is disposed, see paragraph 44, lines 6-10) with a separate fastener 9 secured in each said at least one fastener opening, said separate fastener being configured to extend outwardly from each said at least one fastener opening for receipt through the at least one support feature 2b when the at least one carrier member 7 is in the partially assembled position (claim 2);
	wherein the separate fastener 9 has a shank (not numbered, but shown in figure 7) extending outwardly from said at least one fastener opening to an enlarged head (not numbered, but shown in figure 7), the shank being configured for receipt through the at least one support feature 2b to provide the at least one alignment member 9 with the enlarged head being configured for receipt of the dry side of the door panel structure (claim 3);
	wherein the at least one support feature 2b is at least one of a bounded slot 2b formed through the inner panel 2 and an open slot extending into the periphery of the at 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kapes et al., as applied to claims 1-4, and further in view of Furuyama et al. (US 2002/0047289).  Kapes et al. discloses that the at least one support feature 24 includes at least one open slot 24 extending into the periphery of the at least one opening 20, wherein the at least one carrier member 14 has a plurality of said at least one fastener opening (labeled below) with a separate fastener 80, 82 secured in each said plurality of fastener openings, at least one of the shanks being configured for receipt through said at least one open slot 24.
Kapes et al. is silent concerning at least one circumferentially bounded slot formed through the inner panel.
However, Furuyama et al. discloses an inner panel 2 having at least one circumferentially bounded slot 2b formed through an inner panel 2, and a shank (labeled below) of a fastener 9 being configured for receipt through said at least one bounded slot 2b (claim 5);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Kapes et al. with bounded slots at one end of the carrier member 14, as taught by Furuyama et al., to provide for a more secure connection between the carrier member and the inner panel due to at least the increased strength of the inner panel surrounding the bounded slots.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Furuyama et al. as applied to claims 1-4 above, and further in view of Smith et al. (US 2006/0017306).  Smith et al. discloses a barrier member 16 configured to close off at least one opening (labeled below) in an inner panel 37, the barrier member 16 being attached to at least one carrier member 12 by at least one fastener 54 (fig. 6A) with the barrier member 16 being sandwiched between an enlarged head 60b of said at least one fastener 54 and the at least one carrier member 12 (claim 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Furuyama et al. with a barrier member, as taught by Smith et al., to inhibit water from entering the interior of the vehicle as set forth on lines 9-10 of paragraph 23.  It should be noted that one of ordinary skill in the art would 
With respect to claim 8, Furuyama et al. discloses that the at least one carrier member 7 includes a pair of carrier members 7 and 13, such that the barrier member 16 of Smith et al. is detached from one of the pair of carrier members 13.
	With respect to claim 9, Smith et al. further discloses a washer 60a disposed in an interference fit on the at least one fastener 54 between the barrier member 16 and the at least one carrier member 12, the washer 60b holding the barrier member 16 against the enlarged head 60b of the at least one fastener 54 to provide a gap between the barrier member 16 and the at least one carrier member 12.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Furuyama et al. with a washer, as taught by Smith et al., to more securely hold the barrier member 16 on the fastener 9 before the fastener is fully threaded into the threaded opening of the carrier member 7.
	With respect to claim 10, Smith et al. discloses that the barrier member 16 has a hinge 72 (fig. 6A) allowing the barrier member 16 to be folded.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Papi et al. (US 2006/0283091) in view of Furuyama et al. (US 2002/0047289).  Papa et al. discloses a carrier module 13, 13 for a motor vehicle having a door panel structure with an inner panel and outer panel defining an internal door cavity therebetween, the inner panel having an opening bounded by a periphery sized for receipt of the carrier module therethrough with at least one of a plurality of slots extending into the periphery and a 
a pair of carrier members 13, 13 operably coupled to one another via at least one cable (not numbered, but shown in figure 1).
Papi et al. is silent concerning the pair of carrier members having fastener openings.
However, Furuyama et al. discloses a carrier member 7 comprising a fastener 9 having a shank (labeled below) threaded into a fastener opening (not shown, but comprising the threaded opening in the carrier member into which the fastener is threaded as set forth on lines 6-10 of paragraph 44), the shank extending outwardly from the carrier member to an enlarged head (labeled below) spaced from the carrier member 7, the shank being configured for sliding receipt within a slot extending into a periphery and a reduced width slot portion of a plurality of keyhole shaped openings (claim 11);
wherein the shank is configured for sliding receipt within a slot of an inner panel and the enlarged head is configured to overlie a substantially planar surface of the inner panel adjacent the slot (claim 12);
wherein the shank is configured for sliding receipt within a reduced width slot portion of a keyhole shaped opening and the enlarged head is configured to overlie a substantially planar surface of the inner panel adjacent the reduced width slot portion (claim 13).

	It should be noted that the examiner is interpreting claim 11 as reciting only the subcombination of the carrier module.  Thus, the carrier module of Papi et al., as modified above, is capable of functioning as recited in claims 11-13.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Papi et al. in view of Furuyama et al. as applied to claims 11-13 above, and further in view of Smith et al. (US 2006/0017306).  Smith et al. discloses a barrier member 16 attached to a carrier member 12 by a fastener 54.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Papi et al., as modified above, with a barrier member, as taught by Smith et al., to inhibit water from entering the interior of the vehicle as set forth on lines 9-10 of paragraph 23.  It should be noted that one of ordinary skill in the art would be motivated to place the barrier member 16 of Smith et al. on the fasteners of Papi et al., as modified above, just as the barrier member 16 is placed on at least one of the fasteners 54.


    PNG
    media_image1.png
    1626
    1146
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1563
    1113
    media_image2.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634